Citation Nr: 0938520	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-30 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from July 1984 to 
June 1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which continued the 30 percent 
disability rating for anxiety reaction.

In a July 2006 statement, the Veteran indicated his desire to 
continue the appeal of another claim he had filed, a claim 
for service connection for a sleep disorder as secondary to 
his service-connected anxiety reaction.  However, while the 
Veteran filed a notice of disagreement (NOD) with regard to 
that issue in June 2006, he has failed to perfect an appeal 
of that claim by filing a substantive appeal (e.g., VA Form 9 
or equivalent statement) following the issuance of a 
statement of the case in October 2006.  See 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2009).  
Therefore, that issue is not before the Board at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the issue currently on 
appeal, the Board finds that additional development of the 
evidence is required.

First, there are no post-service treatment records associated 
with the claims file after July 2007.  In this regard, VA's 
duty to assist includes obtaining records of the 
Veteran's relevant VA medical treatment and from other 
agencies.  38 U.S.C.A. 
§§ 5103A(c)(2) and 5103A(c)(3) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159(c)(2), (c)(3) (2009).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  Because 
any treatment record regarding his anxiety disorder would be 
relevant to the Veteran's increased rating claim, the RO 
should attempt to obtain these records, and, if they no 
longer exist, must make this express declaration to confirm 
that further attempts to obtain them would be futile.  Thus, 
a remand is warranted to obtain these records.

Additionally, another VA examination is needed to determine 
the current extent and severity of the Veteran's anxiety 
disorder.  Since his last examination in April 2007, the 
Veteran has new complaints of worsening symptoms of anxiety.  
See, e.g., Appellant's Brief dated in September 2009.  An 
appropriate psychiatric examination of the Veteran would 
determine whether his anxiety disorder has worsened since the 
last VA examination in April 2007.

Moreover, the Veteran's last VA examination in April 2007 
dates to more than two years ago, and a more current 
examination would be helpful in deciding his appeal.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining 
that the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month-old exam was 
too remote in time to adequately support the decision in an 
appeal for an increased rating); see also Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the previous examination).

Accordingly, in light of the evidence suggesting that the 
Veteran's anxiety disorder may have worsened, a comprehensive 
VA medical examination and opinion are needed to determine 
the current state and severity of his anxiety disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he provide information as to the dates of 
any treatment received for his service-
connected anxiety disorder since July 
2007, and to furnish signed authorizations 
for the release to the VA of private 
medical records in connection with each 
non-VA source he identifies.  Copies of 
the medical records (not already in the 
claims folder) from all sources should be 
requested.  All records obtained should be 
added to the claims folder.  If requests 
for any private treatment records are not 
successful, the RO should inform the 
Veteran of the nonresponse so that he will 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2009).  All attempts to secure these 
records, and any response received, must 
be documented in the claims file.  If no 
records are available, a response to that 
effect is required and should be 
documented in the file.

2.  Arrange for the Veteran to be 
scheduled for a VA psychiatric examination 
to assess the current severity of his 
service-connected anxiety disorder.  The 
claims folder should be made available to 
the examiner for review for the 
examination and the examination report 
should indicate whether such review was 
accomplished.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner.  The 
examination report should include a 
complete discussion of the Veteran's 
subjective complaints, findings on mental 
status examination, and a multi-axial 
diagnosis with Global Assessment of 
Functioning (GAF) score.  The examiner 
also should discuss the extent to which 
the service-connected anxiety disorder 
affects the Veteran's ability to secure or 
maintain employment.  If the examiner 
cannot provide any requested information, 
the report should so state.

The Veteran is advised that failure to 
report for a scheduled VA examination 
without good cause may have adverse 
consequences for his claim.  

3.  Readjudicate the claim for a 
disability rating in excess of 30 percent 
for an anxiety disorder in light of the 
additional evidence.  If the claim is not 
granted to the Veteran's satisfaction, 
send him and his representative another 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


